DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims1, 6,11-12,17,22-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over YANG US 2022/0286977 A1 in view of (3GPP TSG RAN WG1 Meeting #89, R1-1708383, Hangzhou, P.R. China 15th – 19th May 2017), referred as 3GPP (cited in ids).

Regarding claim 1, YANG US 2022/0286977 A1 discloses method for wireless communications by a first user equipment (UE)( fig. 5, first UE), comprising: 			receiving, from a network entity, a control message that indicates a measurement threshold (FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value; 							generating a reference signal measurement of a reference signal transmitted by a second UE via a sidelink channel between the first UE and the second UE( fig.5 step 503-504 and [0079]-[0083] the first UE receives the reference signal from the second UE and perform measurements) ; and 										transmitting a measurement report based at least in part on the reference signal measurement satisfying the measurement threshold (fig.5, step 505 and [0087] the first UE reports the measurement result of the reference signal being greater than a threshold value) .		YANG does not explicitly discloses transmitting a measurement report to the network entity
3GPP discloses transmitting a measurement report to the network entity (Observation 1: The Relay UE reports the measurement report to eNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YANG by incorporating transmitting a measurement report to the network entity, as taught by 3GPP, in order to reports the measurement report to eNB (3GPP Observation 1).
Regarding claim 12, YANG US 2022/0286977 A1 discloses a method for wireless communications by a network entity, comprising:
 transmitting, to a first user equipment (UE), a control message that indicates a measurement threshold (FIG.5, step 501 and [0073- [0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value; and 
receiving a measurement report from the first UE indicating that a reference signal measurement of a reference signal transmitted by a second UE via a sidelink channel between the first UE and the second UE satisfies the measurement threshold ( fig.5 step 503-504 and [0079]-[0083] the first UE receives the reference signal from the second UE and perform measurements) and (fig.5, step 505 and [0087] the first UE reports the measurement result of the reference signal being greater than a threshold value).							YANG does not explicitly disclose the network entity receives a measurement report from the first UE.
3GPP discloses the network entity receives a measurement report from the first UE
(Observation 1: The Relay UE reports the measurement report to eNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YANG by incorporating t the network entity receives a measurement report from the first UE, as taught by 3GPP, in order to reports the measurement report to eNB (3GPP Observation 1).

Regarding claim 23, YANG US 2022/0286977 A1 discloses An apparatus for wireless communications by a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (fig.9 . and [0138]-[0142] discloses user equipment (UE) includes processor 901 and memory 904,where the memory 904 is connected to the processor 901 through a bus 905, The memory 904 may be configured to store at least one instruction, and the processor 901 may configured to execute the at least one instruction to implement each step of the foregoing method)to cause the apparatus to: 
receive, from a network entity , a control message that indicates a measurement threshold(FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value; 							generate a reference signal measurement of a reference signal transmitted by a second UE via a sidelink channel between the first UE and the second UE( fig.5 step 503-504 and [0079]-[0083] the first UE receives the reference signal from the second UE and perform measurements); and 
transmit a measurement report based at least in part on the reference signal measurement satisfying the measurement threshold (fig.5, step 505 and [0087] the first UE reports the measurement result of the reference signal being greater than a threshold value) .			YANG does not explicitly discloses transmit a measurement report to the network entity.		3GPP discloses transmit a measurement report to the network entity (Observation 1: The Relay UE reports the measurement report to eNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YANG by incorporating transmit a measurement report to  the network entity, as taught by 3GPP, in order to reports the measurement report to eNB (3GPP Observation 1).
Regarding claim 27, YANG US 2022/0286977 A1 discloses an apparatus for wireless communications by a network entity(fig.5, access network device,[0022] access network device such as a base station (gNB))  comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (inherent) to cause the apparatus to:
 transmit, to a first user equipment (UE), a control message that indicates a measurement threshold(FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value; and receive a measurement report from the first UE indicating that a reference signal measurement of a reference signal transmitted by a second UE via a sidelink channel between the first UE and the second UE satisfies the measurement threshold( fig.5 step 503-504 and [0079]-[0083] the first UE receives the reference signal from the second UE and perform measurements) and (fig.5, step 505 and [0087] the first UE reports the measurement result of the reference signal being greater than a threshold value)
YANG does not explicitly disclose the network entity receives a measurement report from the first UE.
3GPP discloses the network entity receives a measurement report from the first UE
(Observation 1: The Relay UE reports the measurement report to eNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YANG by incorporating the network entity receives a measurement report from the first UE, as taught by 3GPP, in order to reports the measurement report to eNB (3GPP Observation 1).
Regarding claim 6, the combination of YANG and 3GPP discloses all features with respect to claim 1.
YANG further discloses wherein the control message comprises an indication of a measurement resource of the sidelink channel(FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value; and wherein the reference signal measurement is generated based at least in part on measuring the measurement resource of the sidelink channel( fig.5 step 503-504 and [0079]-[0083] the first UE receives the reference signal from the second UE and perform measurements) and (fig.5, step 505 and [0087] the first UE reports the measurement result of the reference signal being greater than a threshold value)
Regarding claims 11 and 22, the combination of YANG and 3GPP discloses all features with respect to claim 1 and 12, respectively.
YANG further discloses wherein the control message comprises: a radio resource control message that indicates the measurement threshold (FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value; 	.  

Regarding claim 17, the combination of YANG and 3GPP discloses all features with respect to claim 12.
YANG further discloses, wherein the control message comprises: an indication of a measurement resource of the sidelink channel for measuring the reference signal transmitted by the second UE(FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value) and  ( fig.5 step 503-504 and [0079]-[0083] the first UE receives the reference signal from the second UE and perform measurements) and (fig.5, step 505 and [0087] the first UE reports the measurement result of the reference signal being greater than a threshold value)


Claims 2,13,24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over in YANG view of 3GPP in view CHENG et al US 20200021373 A1

Regarding claims 2,13,24 and 28, the combination of YANG and 3GPP discloses all features with respect to claims 1,12,23 and 27, respectively. 
The combination of YANG and 3GPP does not explicitly disclose the measurement report comprises a quantized value of the reference signal measurement.
CHENG et al US 20200021373 A1 discloses the measurement report comprises a quantized value of the reference signal measurement [0004] discloses The UE may report the measured RSRP to a base station (e.g., a gNB) in a quantized manner. [0006] discloses UE convert the measured RSRP value to a quantized RSRP value; and send the quantized RSRP value to the base station.										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG and 3GPP by incorporating wherein transmitting the measurement report to the base station comprises: transmitting the measurement report comprising a quantized value of the reference signal measurement, as taught by CHENG, in order to report the measured RSRP to a base station (e.g., a gNB) in a quantized manner ) (CHENG [0004]).
Claims 3, 14,25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over YANG view of 3GPP, in view Thomas et al WO 2021037639 A1.
Regarding claims 3,14 ,25 and 29, the combination of YANG and 3GPP discloses all features with respect to claim 1 and 23, respectively.
The combination of YANG and 3GPP does not explicitly disclose wherein the measurement report comprises a bit indicating that the reference signal measurement satisfies the measurement threshold.									Thomas et al WO 2021037639 A1 discloses wherein the measurement report comprises a bit indicating that the reference signal measurement satisfies the measurement threshold (page 14, lines 26-32) The UE performs a power measurement. As a result of this, the UE provides a power control measurement report, when the measurement value is above or below the predefined threshold, a single bit indicating too low or too high transmit power (i.e.  measurement report comprising a single bit indicating too low or too high transmit power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG and 3GPP by incorporating the measurement report comprising a bit, as taught by Thomas, in order to indicate the level of the power in the report) (Thomas (page 14, lines 26-32)).
Claims 4-5,15-16,26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over YANG view of 3GPP in view Pan et al.US 2017/0093541 Al 
Regarding claims 4 and 26, the combination of YANG and 3GPP discloses all features with respect to claims 1 and 23, respectively.
The combination of YANG and 3GPP does not explicitly disclose receiving a data transmission from the base station, and transmitting the data transmission to the second UE via the sidelink channel.
Pan et al.US 2017/0093541 Al discloses receiving a data transmission from the base station (FIG. 19, relay UE receives the DL traffic from eNB), and					transmitting the data transmission to the second UE via the sidelink channel.( FIG. 19, Remote UE (i.e. second UE) receives from relay UE the DL traffic using the SL grant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG and 3GPP by incorporating receiving a data transmission from the base station, and transmitting the data transmission to the second UE via the sidelink channel, as taught by Pan, in order to   reduce signaling overhead in a wireless communication system (Pan ([0002])).

Regarding claims 5, the combination of YANG and 3GPP discloses all features with respect to claims 1.											The combination of YANG and 3GPP does not explicitly disclose receiving a grant scheduling transmission of the data transmission via the sidelink channel, wherein the data transmission is transmitted to the second UE via the sidelink channel based at least in part on the grant.
Pan et al.US 2017/0093541 Al discloses receiving a grant scheduling transmission of the data transmission via the sidelink channel (FIG. 19, relay UE receives SL grant (i.e. a grant scheduling transmission of the data transmission) from eNB), wherein the data transmission is transmitted to the second UE via the sidelink channel based at least in part on the grant (FIG. 19, Remote UE (i.e. second UE) receives from relay UE the DL traffic using the SL grant).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG and 3GPP by incorporating receiving a grant scheduling transmission of the data transmission via the sidelink channel , wherein the data transmission is transmitted to the second UE via the sidelink channel based at least in part on the grant, as taught by Pan, in order to   reduce signaling overhead in a wireless communication system (Pan ([0002])).

Regarding claims 15 and 30, the combination of YANG and 3GPP discloses all features with respect to claims 12 and 27, respectively.							the combination of YANG and 3GPP does not explicitly disclose transmit, to the first UE, a data transmission and a relay instruction that instructs the first UE to relay the data transmission to the second UE via the sidelink channel.
Pan et al.US 2017/0093541 Al discloses transmit, to the first UE, a data transmission (FIG. 19, relay UE receives the DL traffic from eNB)and a relay instruction that instructs the first UE (FIG. 19, relay UE receives the SL grant(i.e. instruction and resource used for the relay) from eNB)to relay the data transmission to the second UE via the sidelink channel( FIG. 19, Remote UE(i.e. second UE) receives from relay UE the DL traffic using the SL grant).			 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG and 3GPP by incorporating transmit, to the first UE, a data transmission and a relay instruction that instructs the first UE to relay the data transmission to the second UE via the sidelink channel, as taught by Pan, in order to  reduce signaling overhead in a wireless communication system (Pan ([0002])).
Regarding claims 16, the combination of YANG ,3GPP and Pan discloses all features with respect to claim 15.										The combination of YANG and 3GPP does not explicitly disclose transmitting, to the first UE, a grant scheduling transmission of the data transmission via the sidelink channel.		Pan et al.US 2017/0093541 Al discloses transmitting, to the first UE, a grant scheduling transmission of the data transmission via the sidelink channel (FIG. 19, relay UE receives SL grant (i.e. a grant scheduling transmission of the data transmission) from eNB), and (FIG. 19, Remote UE (i.e. second UE) receives from relay UE the DL traffic using the SL grant).			It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG and 3GPP by incorporating transmitting, to the first UE, a grant scheduling transmission of the data transmission via the sidelink channel, as taught by Pan, in order to reduce signaling overhead in a wireless communication system (Pan ([0002])).
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over YANG view of 3GPP in view ZHANG et al US 20200169907 A1 

Regarding claims 7 and 18, the combination of YANG and 3GPP discloses all features with respect to claim 1 and 12, respectively.	
YANG discloses the control message indicates the measurement threshold(FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value;										The combination of YANG and 3GPP does not explicitly disclose the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel.									ZHANG et al US 20200169907 A1 discloses the measurement threshold is a function of a transmission power [0126] the power threshold is measured in dBm (i.e. function of the power) used by the second UE to transmit the reference signal via the sidelink channel ( [0353]-[0354] In FIG. 5, a first node and a second node are communication nodes that transmit via sidelink, The first node  receives first configuration information, performs a first channel measurement  to determine whether a first radio resource can be used for a radio signal transmission; and transmits a first radio signal in a first radio resource )[0048] discloses  the first signaling being used for indicating a first power threshold;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG and 3GPP by incorporating the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel, as taught by ZHANG, in order to perform sidelink communication between nodes (ZHANG [0353]-[0354]).

Regarding claims 8 and 19, the combination of YANG and 3GPP discloses all features with respect to claim 1 and 12, respectively.								YANG discloses the control message indicates the measurement threshold (FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value;										The combination of YANG and 3GPP does not explicitly disclose the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and an offset.
ZHANG et al US 20200169907 A1 discloses the measurement threshold is a function of a transmission power [0126] the power threshold is measured in dBm (i.e. function of the power).  used by the second UE to transmit the reference signal via the sidelink channel ( [0353]-[0354] In FIG. 5, a first node and a second node are communication nodes that transmit via sidelink, The first node  receives first configuration information, performs a first channel measurement  to determine whether a first radio resource can be used for a radio signal transmission; and transmits a first radio signal in a first radio resource )[0048] discloses  the first signaling being used for indicating a first power threshold ) and 		an offset ([0049] signaling being used for indicating a power offset);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify The combination of YANG and 3GPP by incorporating the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and an offset , as taught by ZHANG, in order to  perform sidelink communication between nodes (ZHANG [0353]-[0354]).
Claims 9 -10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over YANG view of 3GPP  in view ZHANG et al US 20200169907 A1  in view of Liu et al US 20190306802 A1

Regarding claims 9 and 20, the combination of YANG and 3GPP discloses all features with respect to claim 1 and 12, respectively.							
YANG discloses the control message indicates the measurement threshold (FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value;										The combination of YANG and 3GPP does not explicitly disclose the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and a received power of a downlink data transmission from the network entity to the second UE.
ZHANG et al US 20200169907 A1 discloses the measurement threshold is a function of a transmission power [0126] the power threshold is measured in dBm (i.e. function of the power) used by the second UE to transmit the reference signal via the sidelink channel ( [0353]-[0354] In FIG. 5, a first node and a second node are communication nodes that transmit via sidelink, The first node  receives first configuration information, performs a first channel measurement  to determine whether a first radio resource can be used for a radio signal transmission; and transmits a first radio signal in a first radio resource )[0048] discloses  the first signaling being used for indicating a first power threshold;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify The combination of YANG and 3GPP by incorporating the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel, as taught by ZHANG, in order to perform sidelink communication between nodes (ZHANG [0353]-[0354]).					The combination of YANG ,3GPP and ZHANG does not explicitly disclose a received power of a downlink data transmission from the network entity to the second UE.
Liu et al US 20190306802 A1 discloses received power of a downlink data transmission from the network entity to the second UE [0012] discloses sending, by the base station, indication information to the terminal device (i.e. second UE), where the indication information indicates the at least two sets and power information of each of the at least two sets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG ,3GPP and ZHANG by incorporating received power of a downlink data transmission from the base station to the second UE, as taught by Liu, in order to enables flexible adjustment of a transmit power used when data is transmitted on different time domain resources (Liu [0018]).

Regarding claims 10 and 21, the combination of YANG and 3GPP discloses all features with respect to claim 1 and 12, respectively.								YANG discloses the control message indicates the measurement threshold (FIG.5, step 501 and [0073-[0075] the access network device (i.e. a network entity) sends a broadcast signaling(i.e. a control message), which carries the signal type of the reference signal to be measured and the threshold value;										The combination of YANG and 3GPP does not explicitly disclose the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and a downlink transmission power used by the network entity to transmit via the downlink channel.
ZHANG et al US 20200169907 A1 discloses the measurement threshold is a function of a transmission power [0126] the power threshold is measured in dBm (i.e. function of the power) used by the second UE to transmit the reference signal via the sidelink channel ( [0353]-[0354] In FIG. 5, a first node and a second node are communication nodes that transmit via sidelink, The first node  receives first configuration information, performs a first channel measurement  to determine whether a first radio resource can be used for a radio signal transmission; and transmits a first radio signal in a first radio resource )[0048] discloses  the first signaling being used for indicating a first power threshold;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG and 3GPP by incorporating the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel, as taught by ZHANG, in order to perform sidelink communication between nodes (ZHANG [0353]-[0354]).						The combination of YANG, 3GPP and ZHANG does not explicitly disclose a downlink transmission power used by the network entity to transmit via the downlink channel
Liu et al US 20190306802 A1 discloses a downlink transmission power used by the network entity to transmit via the downlink channel [0012] discloses sending, by the base station, indication information to the terminal device (i.e. second UE), where the indication information indicates the at least two sets and power information of each of the at least two sets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YANG ,3GPP and ZHANG by incorporating received power of a downlink data transmission from the base station to the second UE, as taught by Liu, in order to enables flexible adjustment of a transmit power used when data is transmitted on different time domain resources (Liu [0018]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478